Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 filed 05 January 2021 are pending in the application.

Claim Objections
Claim 14 is objected to because of the following informalities:  In claim 14 the lettering sequence of the sub-parts of the claim is incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 it is not clear what applicant intends by ‘antioxidant system’ and ‘carrier system’. A definition for the term system is not seen in the specification. The term system is seen in claims 14 and 18-19.
	Claim 2 recites includes. It is not clear if applicant intends only ferulic acid and terephthalylidene dicamphor sulfonic acid as components or if an additional component is intended. The term includes is also seen in claims 6.
In Claim 14, part (c), line 2, the term comprising appears. The transitional term ‘comprising’ is inclusive or open-ended and does not exclude additional, unrecited elements. See MPEP 2111.03.  Thus, transitional phrase ‘comprising’ employed in a compound does not exclude additional and unrecited elements or substituents. As a result, the compound herein is unclear and indefinite as to what the compound is and whether the compound would comply with chemical rules. This also applies to claim 19, part (a), sub-parts (i) and (iii).
Claim 14 recites active compound. The specification, at paras 0013, 0018, 0026, 0048, 0058 and 0089-0090 teaches examples of active compounds. However, a definition is not seen for active compounds. In the absence of a definition the claim is examined as drawn to a composition comprising any component that is used in a cosmetics.
Claims 3, 5, 7-13, 15-17 and 20, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, 11-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mintel, Clarifying Carection Cream, ID 3326113 (published July 2015-page 1, top left; pages 1-5; cited in IDS filed 01/13/2022; ‘Mintel 2015).
Mintel 2015 teaches a cosmetic composition comprising ethylhexyl methoxycinnamate, ferulic acid (hydroxy cinnamate derivative), terephthalylidene dicamphor sulfonic acid (UVA filter stabilizer), water, dipropyleneglycol, tocopherol (active compound), ethyl ascorbic acid (active compound; pages 1-2, see under Ingredients). This teaching of Mintel 2015 reads on claims 1, 2, 3, 5, 8, 11(water phase), 12 (water and dipropyleneglycol present-it is hydroglycolic solution and cleanser), 13 (tocopherol), 14, 15 and 18 (dipropyleneglycol is carrier and tocopherol is the active compound). Since the composition of Mintel 2015 has the claimed ingredients in its composition, it should have the property recited in claims 3 and 15. 
Therefore, Mintel 2015 anticipates claims 1-3, 5, 8, 11-15 and 18.

Claim(s) 1, 3, 5, 7, 11, 12-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis, II et al (US 9,585,822).
The invention of Lewis is a composition comprising an antioxidant and UVA filter. The antioxidant can be chlorogenic acid or ferulic acid or a blend (col. 7, lines 28-35, 54-58; as in claims 1, 5, 14, part (a) i-ii). The UVA filter can be present preferably in the range of 0.1wt % to 10 wt. % (col. 11, lines 28-32; limitation of claim 7). The composition can exist in various forms, which include a cream, a solution, an emulsion of the type water-in-oil, oil-in-water (col. 12, lines 38-46; as in claims 11-12 and claim 14, part (c)). The composition can contain vitamin E and hyaluronic acid (vitamin E aka tocopherol; col. 8, lines 28-32; col. 14, line 17; as in claims 13 and 18).
Cosmetic auxiliaries like thickening agents, surfactants and emulsifiers can be included in the composition (col. 12, lines 18-25; as in claim 14, part (c)). Since the composition of Lewis has the claimed ingredients in its composition, it should have the property recited in claims 3 and 15. 
Therefore, Lewis anticipates claims 1, 3, 5, 7, 11, 12-15 and 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 6, 7, 9, 10, 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mintel, Clarifying Carection Cream, ID 3326113 (published July 2015-page 1, top left; pages 1-5; cited in IDS filed 01/13/2022; ‘Mintel 2015) in view of Lewis, II et al (US 9,585,822) and further in view of Rudolp et al (8,268,293) and Zielinski et al (US 7, 179,841).
The teachings of Mintel and Lewis are set forth above. Both do not teach the limitations of claims 4, 6, 7, 9, 10, part of 12, 16, part of 17 regarding percentage of chlorogenic acid and some of the ingredients of claim 18.
Rudolph, drawn to cosmetic compositions, teaches the use of cinnamates as UV filters in the range of about 0.1 to 10% by weight. The artisan can select the amount appropriately without difficulty depending on the intended action (col. 14, line 58 through col. 15, line 14; amounts as in claims 4, 7 and 16). According to Rudolph mixtures of antioxidants are used in cosmetic compositions. One such antioxidant is ascorbic acid (col. 18, line 49; as in claim 6).
Zielinski et al is drawn to compositions comprising ascorbic acid, cinnamic acid derivatives like ferulic acid, water and vitamin E (tocopherol) for applying to the skin (col. 1, line 54 through col. 2, line 64). According to Zielinksi, a base for forming the salt of the cinnamic acid is desired if the acid is not in the salt form. The base may be sodium hydroxide and is acceptable (col. 6, lines 43-52; as in claim 18). UV protection factors can also be included in the composition (col. 7, line 67). The cinnamic acid derivatives likes ferulic acid can be present in the range of 0.5 to 5 % (col. 5, lines 8-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to arrive at the claimed composition since analogous cosmetic compositions comprising the claimed components are known in the art.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, the claimed ingredients are known to be used in cosmetic compositions. Thus, it is obvious to combine prior art elements and arrive at the claimed composition.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. According to Mintel 2015, the composition comprising the claimed ingredients evens out skin tone and instantly improves the appearance of dullness and yellowness, while leaving the skin fine, radiant and flawless and is suitable for all skin types (see under Product Description at page 1). The artisan would look for other such compositions having enhanced properties as taught by Mintel. It would be obvious to the artisan to adjust the percentage/ratios as in claims 4, 6, 7, 9, 10, 16-20, and provide the composition in the other forms as in claim 12 using the teachings of the prior art as a starting point.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). One of skill in the art would want to adjust the dosage to obtain maximum beneficial effects.


Conclusion
Pending claims 1-20 are rejected



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/            Primary Examiner, Art Unit 1623